FILED
                                                                                            02/02/2022
                                                                                            02/03/2022
                                                                                       Bowen Greenwood
                                                                                       CLERK OF THE SUPREME COURT

            IN THE SUPREME COURT OF THE STATE OF MONTANA                                    STATE OF MONTANA

                                                                                       Case Number: OP 21-0395


                                      OP 21-0395
                                  _________________

 L.B. individually and on behalf of D.B., a Minor,

             Plaintiff and Appellant,

       v.
                                                                  ORDER
 UNITED STATES OF AMERICA; BUREAU OF
 INDIAN AFFAIRS; DANA BULLCOMING,
 agent of the Bureau of Indian Affairs sued in his
 individual capacity,

             Defendants and Appellees.
                               _________________

      Pursuant to the Internal Operating Rules of this Court, this cause is classified for
oral argument before the Court sitting en banc and is hereby set for argument on Friday,
April 15, 2022, at 10:00 a.m. at the George Dennison Theatre at the University of Montana
in Missoula, Montana, with an introduction to the oral argument beginning at 9:30 a.m.
      IT IS FURTHER ORDERED that pursuant to M. R. App. P. 17(3), oral argument
times in this cause number shall be forty (40) minutes for the Appellant and thirty (30)
minutes for the Appellees.
      The Court will not entertain any motions to reschedule.
      Counsel should be mindful of the provisions of M. R. App. P. 17(6).
      The Clerk is directed to provide a copy hereof to all counsel of record, to Acting
Dean Cathay Y. N. Smith, Alexander Blewett III School of Law, University of Montana,
to Andi Armstrong, Director of Marketing and Communication, Alexander Blewett III
School of Law, University of Montana, to Professor Anthony Johnstone, Alexander
Blewett III School of Law, University of Montana, to John Mudd, Executive Director of
the State Bar of Montana, and to the Honorable Danny J. Boggs, the Honorable Marsha S.
Berzon, and the Honorable Mary H. Murguia, Circuit Judges.


                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                 February 2 2022